Citation Nr: 0318768	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-20 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the Regional Office, in its February 1980 decision 
which granted service connection and assigned a 50 percent 
disability rating for schizophrenia effective from May 1979, 
committed clear and unmistakable error (CUE) in not assigning 
a 100 percent rating.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to May 
1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1990 RO decision which determined that there 
was no CUE in a February 1980 RO decision granting service 
connection and a 50 percent rating for schizophrenia, 
effective from May 1979.

To recount the pertinent procedural history of this matter, 
the original February 1980 rating decision, and a December 
1980 rating decision denying an increased disability 
evaluation, were not appealed, and became final.  A later 
claim led to a decision of the Board in May 1984, which 
denied an increased evaluation.  The veteran again sought an 
increase in September 1984 and, by rating action in June 
1985, the RO granted an increased evaluation, from 50 to 
100 percent, effective from September 1984 (and determined 
the veteran to be incompetent to handle his VA benefits 
without assistance, from June 1985).  

A decision of the Board in March 1989 denied the veteran's 
claim for an effective date earlier than September 1984 for 
the 100 percent evaluation.  A Board decision in June 1990 
found no new factual basis warrant an earlier effective date, 
and referred the issue of CUE to the RO for adjudication.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which, by decision of a three-
judge panel in June 1993, affirmed the June 1990 decision of 
the Board, holding that the effective date assigned for the 
grant of an increased evaluation, based upon the claim filed 
in September 1984, was the correct effective date under the 
law.  Subsequently, in July 1995, the RO again confirmed the 
100 percent evaluation, and declared the veteran to be 
competent, effective in August 1996.

In the meantime, by rating action in August 1990, the RO had 
denied the veteran's claim alleging CUE in the February 1980 
rating decision.  In November 1998, the veteran filed a 
document purporting to be a notice of disagreement (NOD) with 
the August 1990 letter which had denied CUE in the February 
1980 rating.  Although an NOD is ordinarily ineffective if 
not filed within one year after the issuance of the action 
sought to be appealed, the RO accepted the November 1998 
correspondence as a valid NOD, because it determined that the 
veteran had not been afforded sufficient notice as to his 
appeal rights in 1980.

The veteran filed a motion for reconsideration of the May 
1984 decision of the Board in March 2000.  The motion was 
denied by the Vice Chairman of the Board in May 2000.  The 
veteran appealed that denial to the Court, which, in an order 
of March 2001, dismissed the appeal as premature, on the 
basis that the veteran's appeal to the Board of the issue of 
CUE in the February 1980 rating was still pending.

In August 2001, the Board remanded the case to the RO for the 
scheduling of a personal hearing.  In so doing, the Board 
noted that the veteran also had pending before the Board a 
motion for revision of prior decisions of the Board (dated in 
May 1984, March 1989, and June 1990) on the basis of CUE, 
under 38 U.S.C.A. § 7111.  The Board further advised, in the 
August 2001 remand, that the motion for revision of prior 
Board decisions would be held in abeyance until the issuance 
of a decision in the present appeal.

The veteran appeared for a videoconference hearing before the 
undersigned Veterans Law Judge in February 2003, a transcript 
of which is of record.


FINDINGS OF FACT

1.  The February 1980 decision granting service connection 
and assigning a 50 percent rating for schizophrenia, 
effective from May 1979, was reasonably supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied in not 
assigning a 100 percent evaluation, as is now contended.

2.  The appellant has failed to allege any kind of error of 
fact or law in the February 1980 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

The February 1980 rating decision granting service connection 
and assigning a 50 percent rating for schizophrenia, 
effective from May 1979, was not a product of clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A review of the service medical records shows that, in 
February 1979, the veteran was seen because of strange 
behavior.  The diagnosis was possible alcohol abuse, and 
possible acute schizophrenic reaction.  In March 1979 the 
veteran was again diagnosed with possible alcohol abuse, and 
possible acute schizophrenic reaction.  

A March 1979 evaluation revealed that the veteran was 
fidgety.  His eyes were constantly shifting, and he had poor 
eye contact.  He smiled inappropriately, seemingly responding 
to auditory hallucinations.  He looked preoccupied.  His 
speech was loose, tangential, and sometimes incoherent.  He 
described feelings of confusion in his mind, difficulty with 
keeping his thoughts, and perceptual distortions such as 
feeling like a frog, that his body was not his, and that he 
was a creature and not a human being.  He admitted to 
auditory hallucinations, mainly male voices, but he could not 
discern what they were saying.  He described feelings of 
losing the boundaries of his environment, and of anxiety, 
fear, and depression.  His memory seemed to be intact.  He 
denied any homicidal or suicidal thoughts.  He was oriented 
in all spheres.  His judgment was poor.  He had no insight 
into his condition.  The diagnosis was acute schizophrenic 
episode, severe, improved, manifested by confusion, 
perplexity, emotional turmoil, perceptive disturbances, ideas 
of reference, and auditory hallucinations.  Predisposition 
was noted to be moderate, with schizoid personality.  Degree 
of impairment was noted as marked for military duty, and 
considerable for social and vocational rehabilitation.  The 
March 1979 Medical Board Evaluation shows the veteran was 
diagnosed with acute schizophrenic episode, severe, improved, 
with episodic excessive drinking secondary to the underlying 
psychopathology.  

The April 1979 Physical Evaluation Board report shows that 
the veteran was diagnosed with acute episode schizophrenia, 
improved, with considerable impairment of social and 
industrial adaptability.  

The veteran was accorded a VA examination in December 1979.  
It was noted that since his discharge he had been residing 
with his parents.  He was employed with the Plattsburgh News 
Company doing inventory work, earning $464/month.  He was not 
receiving medical treatment.  He had been seen for a while by 
a psychiatrist at the Plattsburgh Air Force Base (AFB), but 
thought he was not being helped and did not report after 
August 1979.  Psychiatric examination revealed that he was 
marginally presentable, perplexed, anxious, responding to 
paranoid phenomena, and feeling "not in control" during the 
interview.  He reported drinking heavily, once or twice a 
week.  He had thought of suicide.  He was oriented to time, 
place, and person.  His thought processes were definitely 
illogical, with paranoid thinking, auditory hallucinations, 
ideas of depersonalization, and derealization, perplexity, 
and a sense of not being in control noted.  Affectively, the 
examiner found ambivalence, difficulties in dealing with 
anger, loss of esteem, depression with self-destructive 
ideation, and escape into alcohol.  There was, at best, 
marginal insight.  His judgment in terms of competency was 
assessed as satisfactory. 

A December 1979 report from the Plattsburgh AFB Hospital 
indicates that the veteran presented in August 1979 
requesting medication.  He was casually dressed and clean-
shaven, and his hair was reasonably groomed.  He was sociable 
and cooperative, with some suspicious facial expressions.  He 
became rather tense and restless, and his speech became 
circumstantial with loosening of association of ideas.  He 
was oriented to three spheres and appeared to be in good 
grasp of his situation.  The diagnosis was schizophrenia, 
chronic, undifferentiated, and "rule out" drug-induced 
psychosis.  On subsequent visits he admitted to auditory 
hallucinations, in that he heard the voices of God and other 
people blaming him for his wrongdoing.  He had last been seen 
in September 1979.

By rating decision in February 1980, the RO granted the 
veteran service connection for his schizophrenia and 
associated episodic excess drinking, and assigned a 
50 percent disability rating under Diagnostic Code 9205.  The 
effective date for that evaluation was established in May 
1979, on the day after the veteran's separation from service.

At the videoconference hearing in February 2003, the veteran 
testified in support of his assertion that, immediately after 
service, his psychiatric disability warranted a 100 
disability rating.  He further testified that the RO had 
placed excessive weight upon his in-service evaluations 
rather than his post-service examination and 
hospitalizations.

II.  Legal Analysis 

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

In pertinent part, these new provisions address notification 
requirements in VA claims, and VA's duty to assist claimants 
in the development of claims, such as by securing additional 
records, affording medical examinations to claimants, etc.  
The VCAA and its implementing regulations do not expressly 
indicate whether such provisions apply to claims alleging CUE 
in prior final rating decisions.  Therefore, we must now 
address that issue in the first instance.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Given the nature of a claim to revise an earlier final RO 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since, as 
discussed below, the evaluation of such a claim is based upon 
the record as it was constituted at the time of the decision 
as to which revision is sought.  As to procedure, the Board 
notes that the RO advised the veteran and his representative 
as to the appropriate laws and regulations relating to CUE 
claims, in the detailed September 1998 Statement of the Case.  
Considering the foregoing, the Board holds that the 
provisions of the VCAA are inapplicable to the instant CUE 
issue.  The Board believes this conclusion to be consistent 
with the recent holding of the Court of Appeals for Veterans 
Claims in Parker v. Principi 15 Vet. App. 407, 412 (2002) 
(holding VCAA inapplicable to claim that RO decision 
contained CUE).  Moreover, even if the VCAA were held to be 
applicable to this matter, we find that any requirements of 
the VCAA have been fully satisfied, and no further action is 
necessary by the Board to ensure compliance with that 
statute. 

The veteran failed to perfect an appeal of the February 1980 
rating decision.  Therefore, that decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).  Such a final decision may, however, be reversed or 
amended where evidence establishes that it was a product of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  That 
regulation is of long standing, and has been codified in 
statute, at 38 U.S.C.A. § 5109A (West 2002).

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts. 
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  See also Bustos v. West, 179 F.3d 1378 (Fed. 
Cir.) (expressly adopting the "manifestly changed the 
outcome" language in Russell, supra), cert. denied, 120 S. 
Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the VARO's actions in 1980 in determining whether CUE 
existed.  

The veteran's CUE argument essentially amounts to an 
assertion that the RO improperly weighed the available 
medical and service evidence in 1980.

The veteran has presented arguments that in effect amount to 
a disagreement with how the RO weighed the facts in February 
1980.  He has argued that the RO did not give enough 
significance to the December 1979 VA examination report and 
that the RO placed excessive weight on the service medical 
records.  The fact remains that mere disagreement with the 
RO's weighing of medical evidence extant in February 1980 
does not amount to CUE.  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  There is no indication that an error was 
committed which is undebatable, or as to which reasonable 
minds could not differ, and no indication that the RO wrongly 
applied governing law or considered the wrong facts in 
arriving at its determination that no more than a 50 percent 
rating was warranted for schizophrenia.  The Board concludes 
that, in that respect, the February 1979 rating decision was 
in accordance both with the evidence of record at that time, 
and with controlling legal criteria.  

Although the veteran is free to argue, as he has, that 
certain evidence then of record could be interpreted to 
support a conclusion contrary to that reached by the RO, 
i.e., that schizophrenia was productive of more than 50 
percent disability at the time of the February 1908 rating 
decision, this contention is not sufficient to meet the 
rigorous standard of CUE.  The fact of the matter is that the 
RO's conclusion that schizophrenia was considered 50 percent 
disabling was based upon the service medical records and 
other evidence then of record, including post-service medical 
records.  The Physical Evaluation Board determined, shortly 
before the veteran's separation from active duty, that his 
schizophrenia had improved, and manifested considerable 
impairment of social and industrial adaptability.  That 
assessment comports with the rating criteria then in effect 
in the VA General Rating Formula for Psychotic Disorders, at 
a 50 percent level of disability.

Under the criteria for evaluating schizophrenia in effect at 
the time of the February 1980 rating decision by the RO, a 
100 percent rating was assigned for active psychotic 
manifestations of such extent severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability.  A 70 percent rating was assigned where there 
was lesser symptomatology than above, such as to produce 
severe impairment of social and industrial adaptability.  A 
50 percent evaluation required considerable impairment of 
social and industrial adaptability.  A 30 percent evaluation 
required definite impairment of social and industrial 
adaptability.  A 10 percent evaluation required mild 
impairment of social and industrial adaptability, and a 
noncompensable rating was assigned for psychosis in full 
remission.  See 38 C.F.R. § 4.132, Schedule of ratings - 
mental disorders; Psychotic Disorders (1979).

The Board recognizes that words such as "considerable" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, adjudicators must 
evaluate all of the evidence to the end that rating decisions 
are "equitable and just."  38 C.F.R. § 4.6.  Moreover, the 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered in 
the rating decision, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding the assignment of a disability rating.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 4.2, 4.6.

We are also aware that, long after the issuance of the rating 
now in issue, the VA General Counsel, in pertinent part, 
employed the phrase "rather large in extent or degree" as a 
description of the considerable impairment that would warrant 
an evaluation of 50 percent.  VAOPGCPREC 9-93 (Nov. 9, 1993).

Because the appellant's argument is really no more than a 
dispute with how the evidence was weighed and evaluated, it 
cannot provide a basis to support a finding of CUE as a 
matter of law.  The gravamen of his appeal is that the RO 
gave insufficient weight to the December 1979 VA examination 
report.  The RO did, however, address the findings of that 
examination at length in its February 1980 rating decision.  
The Board agrees that the RO's conclusion may be debatable, 
but, given the evidence that the veteran was employed and was 
not currently receiving medical care, the RO's determination 
that the veteran exhibited no more than "considerable" 
impairment of social and industrial adaptability is not 
manifestly erroneous.  The next higher evaluation, 70 
percent, would have required "severe" impairment of social 
and industrial adaptability, and the record does not 
unequivocably support that degree of disability.  In any 
event, the veteran urges that he should have been evaluated 
at 100 percent at that time.  Regardless of how the Board 
might have decided the question had it been presented to us 
in the first instance, we categorically find that the record 
before the 1980 adjudicators did not undebatably evince 
active psychotic manifestations of such extent severity, 
depth, persistence, or bizarreness as to produce complete 
social and industrial inadaptability. 

During his personal hearing, the appellant made reference to 
medical treatment received after December 1979 in support of 
his claim.  These records show that he has been receiving 
ongoing psychiatric treatment over the years.  Such evidence, 
however, is not pertinent to the CUE issue now under 
consideration.  As discussed above, in order to determine 
whether CUE exists, a review of the law and evidence which 
was before the rating board "at that time" must be 
undertaken.  38 C.F.R. § 3.104(a).  This is obviously 
dissimilar to a new-and-material-evidence analysis, in which 
newly submitted evidence may be considered in determining 
whether a previously denied claim may be reopened.  In short, 
the referenced medical records, all post-1980, may not be 
considered in connection with this CUE issue.

In summary, the Board finds that the appellant has not 
established that the RO was "undebatably incorrect" in its 
February 1980 decision that his schizophrenia did not warrant 
a 100 percent disability evaluation.  See Russell, supra, 3 
Vet. App. at 319.  Accordingly, the Board concludes that the 
appellant has not set forth specific allegations of error, of 
either fact or law, which would warrant a finding of CUE in 
that rating decision.  The Board concludes that the February 
1980 rating decision was not a product of CUE, and the 
appellant's claim must therefore be denied.


ORDER

The claim of CUE in the February 1980 rating, which granted 
service connection and assigned a 50 percent rating for 
schizophrenia effective from May 1979, is denied.  



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

